DETAILED ACTION
This action is responsive to the application No. 16/394,765 filed on April 25, 2019.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Acknowledgment.
The amendment filed on 01/25/2021 responding to the Office action mailed on 09/25/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 2-21, 25, and 26.

Election/Restrictions
Claims 3 and 10 are allowable.  The restriction requirement between species, as set forth in the Office action mailed on 05/18/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 05/18/2020 is withdrawn.  Claims 14 and 17, directed to a non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter
Claims 2-21, 25, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: with regard to claim 3, the prior art of record Kobayashi (US 2017/0078605) and Tanaka (US 2011/0140182) do not disclose an imaging apparatus comprising: a signal processing unit configured to perform signal processing of the signals output from the plurality of pixels based on any of a plurality of processing conditions wherein, in the signal processing, a processing condition applied to the signal output from the first pixel and a processing condition applied to the signal output from the second pixel are different from each other.
Regarding claim 10, Kobayashi and Tanaka do not disclose an imaging apparatus wherein each of the plurality of pixels further includes a discharge switch configured to discharge the electric charges accumulated in the photoelectric conversion portion, and a height of a potential barrier provided by a discharge switch of the first pixel in an OFF state is different from a height of a potential barrier provided by a discharge switch of the second pixel in an OFF state.

Regarding claim 19, Kobayashi and Tanaka do not disclose an imaging apparatus wherein a setting unit configured to set a white balance, and wherein, according to a setting of the white balance, the imaging apparatus varies at least either one of the saturation charge quantity of the photoelectric conversion portion included in the first pixel and the saturation charge quantity of the photoelectric conversion portion included in the second pixel.
Regarding claim 20, Kobayashi and Tanaka do not disclose an imaging apparatus wherein the discharge switch is a transistor, and an OFF voltage to be applied to a gate of the discharge switch of the first pixel for setting the discharge switch thereof in an OFF state is different from a voltage to be applied to a gate of the discharge switch of a second pixel for setting the discharge switch thereof in an OFF state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814